Citation Nr: 0310512	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-34 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 40 percent disabling.
 
2.  Entitlement to an increased rating for pulmonary 
tuberculosis (PBT) and bronchiectasis, currently rated as 30 
percent disabling.
 
3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from January 1953 to 
November 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.
 
In October 2001, the Board rendered a decision on the 
veteran's claims listed on the title page of this action. In 
October 2002, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating intervertebral 
disc syndrome were revised, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Where the law 
or regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new regulation, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000). 

The medical evidence of record does not appear to show 
findings of intervertebral disc syndrome of the lumbar spine.  
Nevertheless, in light of the development discussed below, it 
may be necessary for the RO to consider the old and amended 
scheduler criteria.  The veteran has not been notified of the 
changes in the regulation and has not been afforded any 
opportunity to present relevant argument.  The Board 
concludes, due to the substantive nature of the new schedular 
criteria, that it is unable to adjudicate the veteran's claim 
for increase without violating his statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, new VA orthopedic and neurological 
examinations should be ordered.

The Board also finds that a VA pulmonary examination is 
necessary in order to determine current findings.

With regard to the veteran's claim for a TDIU, a medical 
opinion based on the orthopedic and pulmonary examinations is 
also necessary.  In adjudicating a total rating claim, the 
Board may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the 
Court (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA had a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disabilities have on his ability to work.  
Friscia, 7 Vet. App. at 297.  Hence, the RO should obtain 
medical opinion as to whether the veteran's service-connected 
disabilities, either alone or in concert, render him unable 
to obtain or retain substantially gainful employment.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 38 
C.F.R. § 3.655 (2002).

Finally, the RO should assure that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) have 
been complied with.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his claimed disorders on 
appeal.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for VA neurological and 
orthopedic examinations by physicians 
with appropriate expertise.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiners.

(a)  The orthopedic examiner should 
provide detailed findings as to the 
following.  In reporting the 
findings, the examiner should 
attempt to dissociate those 
manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe the current state 
of the veteran's lumbosacral 
spine, including the presence 
or absence of intervertebral 
disc syndrome and/or ankylosis.

(2)  Undertake range of motion 
studies of the lumbosacral 
spine, noting the exact 
measurements for forward 
flexion, extension, lateral 
flexion, and specifically 
identifying any excursion of 
motion accompanied by pain.  
The examiner should identify 
any objective evidence of pain 
and provide an assessment of 
the degree of severity of any 
pain.

(3)  Ascertain whether the 
lumbosacral spine exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, express this in terms 
of the degree of additional 
range of motion loss, or 
favorable or unfavorable 
ankylosis due to weakened 
movement, excess fatigability, 
or incoordination.

(4)  Determine if there is 
increased functional impairment 
during flare-ups or when the 
lumbosacral spine is used 
repeatedly over a period of 
time.  If feasible, this should 
also be portrayed in terms of 
the degree of additional range 
of motion loss on repeated use 
or during flare-ups.  

(5)  Provide an opinion with 
supporting rational concerning 
the impact of the veteran's 
lumbosacral spine disability 
and residuals of a fractured 
right third rib on his ability 
to work.

(b)  The neurological examiner 
should respond to each of the 
following.  In reporting the 
findings, the examiner should 
attempt to dissociate those 
manifestations attributable to any 
co-existing but nonservice connected 
disabilities.

(1)  Describe any and all 
neurological manifestations 
attributable to the service-
connected lumbosacral strain.  

(2)  Note the presence or 
absence of intervertebral disc 
syndrome.  If present, 
determine whether it is related 
to the veteran's service-
connected lumbosacral strain.  
If so, determine whether there 
are recurring attacks of 
intervertebral disc syndrome, 
and whether only little 
intermittent relief is 
achieved.  Also, note whether 
there is present or absent 
persistent symptoms compatible 
with neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief.  

(3)  Quantify the number of 
weeks of incapacitating 
episodes (a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician) over 
the past 12 months.  

(4)  Offer an opinion with 
supporting rationale as to the 
effect of the service-connected 
lumbosacral strain and any 
related manifestations (as 
separate and distinct from the 
veteran's nonservice-connected 
disabilities) on the veteran's 
ability to work.

If the examiners are unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record. 

5.  The veteran should be also scheduled 
for a VA pulmonary examination, to 
determine the current severity of his 
service-connected pulmonary tuberculosis, 
to include whether it is active or 
inactive.  All necessary tests and 
studies should be performed, including 
pulmonary function tests.  All findings 
should be reported in detail.  The claims 
file and a copy of the rating criteria 
pertinent to the veteran's service-
connected pulmonary tuberculosis must be 
made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  The examiner should specifically 
list the veteran's current respiratory 
symptoms attributable to his pulmonary 
tuberculosis.  

(a)  The examiner should offer an 
opinion with supporting rationale as 
to the effect of the service-
connected pulmonary tuberculosis and 
any related manifestations (as 
separate and distinct from the 
veteran's nonservice-connected 
disabilities) on the veteran's 
ability to work.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record. 

6.  The RO should then review the claims 
files to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
evaluating the veteran's service-
connected lumbosacral spine disability, 
the RO should ensure that both the former 
and revised diagnostic criteria are 
considered for 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and 38 C.F.R. 
§ 4.97.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the revised 
diagnostic criteria for evaluating 
intervertebral disc syndrome and PTB.  
The veteran and his representative should 
be given the appropriate period of time 
to respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




